Calhoon, J.,
delivered the opinion of the court.
The corpus delicti cannot be proved by the confession of an accused person. Without the confession in the case at bar there is no proof of it. The corpus delicti here is the mingling of poison with water. The water was bitter, and was spit out without harmful effect. It is not shown that there was poison in it, althought the water in the bucket was at hand.
Under Osborne v. Sate, 64 Miss., 320, 1 South., 349, this case must be Reversed and remanded.